Citation Nr: 1637889	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  08-29 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include dysthymic disorder, bipolar disorder, depression, mood disorder, co-morbid personality disorder, and substance abuse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appellant is a Veteran who served on active duty from February 1987 to November 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which, in pertinent part, declined to reopen the Veteran's previously denied claim of service connection for an acquired psychiatric disorder. 

In December 2011, the Board reopened the Veteran's claim but remanded the reopened claim for additional evidentiary development, to include obtaining a VA examination and opinion.  In September 2015, the Board remanded the claim again to obtain any outstanding records and to obtain an addendum VA opinion.  The claim has been returned to the Board for further consideration.  

As noted by the Board in the prior remands, while the Veteran requested a Board hearing in his September 2008 Form 9, he did not report for the scheduled hearing, has not provided good cause for his failure to report for the hearing, and had not requested that it be rescheduled.  Accordingly, the Veteran's request for a hearing is deemed withdrawn.  See 20.704(d) (2015).  

For reasons explained below, the appeal is, again, REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Indeed, after review of the record, the Board finds that further evidentiary development is needed before a fully informed decision may be rendered in this case.

The Veteran is seeking service connection for an acquired psychiatric disorder.  He has asserted that he was treated for chronic depression during service and was also diagnosed with bipolar disorder after being Court Martialed.  He has also asserted that he became depressed and tried to commit suicide after having altercations with his commanding officer, although records of this treatment and events cannot be located.  See statements from the Veteran dated October 2006 and March 2008; November 2011 Informal Hearing Presentation.  

Review of the record reveals the Veteran has been variously diagnosed with dysthymic disorder, recurrent depressive disorder, psychotic disorder, mood disorder secondary to thyroid problems, personality disorder with antisocial traits, and polysubstance and alcohol abuse.  See VA outpatient treatment records dated April 2003 and January 2007; September 2004 psychiatric evaluation at Lakeview Center; May 2013 VA examination report.  

While many of the diagnoses were rendered before the October 2006 date of claim, the Board notes that a recent diagnosis of disability prior to a Veteran filing a claim based on that disability is relevant evidence that must be addressed in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Therefore, as noted in the Introduction, the Board remanded this claim in December 2011 and September 2015 to obtain a medical opinion that addressed whether the Veteran currently has an acquired psychiatric disorder that was incurred in or related to his military service.  In May 2013, the VA examiner determined the Veteran did not have a diagnosis of bipolar disorder or depressive disorder and stated that it is very likely he was misdiagnosed as bipolar in some of his VA records, noting (1) that a June 2011 record showed a clinician presumed his symptoms of bipolar disorder were secondary to his drug use and (2) that on current examination, the Veteran reported being clean and sober and denied having any symptoms of mania or persistent depression.  Instead, the VA examiner rendered a diagnosis of a personality disorder and stated the Veteran did not have a separate acquired psychiatric disorder superimposed on that personality disorder in service.  

In October 2015, the same VA examiner stated there is evidence that, due to drug use in the past, the Veteran may have been misdiagnosed with bipolar disorder or depression, again noting that the Veteran denied any relevant symptoms on the previous examination and that he was an unreliable historian and had a desire for financial gain.  The VA examiner also stated that the Veteran's personality disorder and substance abuse pre-existed his military service and were not aggravated by service.  

While the opinions provided by the VA examiner are considered competent medical evidence, the Board finds an addendum opinion is needed before a fully informed decision may be rendered in this case.

With respect to the diagnosed personality disorder, the Board notes that, while personality disorders are not "diseases" for which service connection can be granted, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.  Given the evidence of the Veteran's misconduct during service, his report of becoming depressed and attempting suicide in service in response to punitive treatment from his commanding officer, and the post-service treatment records showing a myriad of psychiatric diagnoses following service, the Board finds the VA examiner should address whether any of these factors support a finding that a disability was superimposed upon the personality disorder during service.  Additionally, if the examiner finds the personality disorder existed prior to service, the examiner must provide a rationale in support of that finding.  

The Board is also hesitant to disregard the varying psychiatric diagnoses of record that were rendered by medical professionals in various clinical settings, including outpatient and inpatient treatment, without a more detailed explanation and discussion of the evidence.  

Indeed, while the VA examiner questioned the Veteran's credibility given his desire for financial gain, the Board notes that statements made for the purpose of diagnosis or treatment are regarded as inherently reliable.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

The Board also notes that, in her October 2015 addendum opinion, the VA examiner stated that the diagnosis, medical opinion, and rationale provided were based upon the DSM-5 and other professional guidelines.  While the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, the DSM-5 does not apply to claims that were certified for appeal to the Board or were pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  Because this appeal was certified to the Board in November 2008, the DSM-IV criterion applies.  In this regard, the Board notes that the DSM-5 consolidated chronic major depressive disorder and dysthymic disorder as defined under the DSM-IV into one diagnosis - persistent depressive disorder (dysthymia) - and, in doing so, removed four symptoms for a major depressive episode from the symptom list for dysthymia and provides for certain situations where an individual may still be diagnosed with major depressive disorder.  

Furthermore, the evidence shows the Veteran was diagnosed with a mood disorder secondary to thyroid problems.  See September 2004 psychiatric evaluation.  However, the VA examiner did not address whether any acquired psychiatric disorder manifested during the appeal period is secondary to (caused or aggravated by) the Veteran's service-connected right thyroid disability.

In light of the foregoing, the Board finds an additional opinion is needed to determine if, in 2006 or at any time thereafter, the Veteran has manifested an acquired psychiatric disorder using the DSM-IV criteria and, if so, whether the diagnosis was incurred in or is related to his military service, or is secondary to his service-connected thyroid disability.  

While on remand, the AOJ should provide the Veteran with proper VCAA notice regarding the information and evidence necessary to substantiate a secondary service connection claim, as such notice has not yet been provided the Veteran.  The AOJ should also ensure that the evidentiary record contains all evidence relevant to the claim on appeal by affording the Veteran another opportunity to identify any outstanding treatment records pertinent to his claim and obtaining any outstanding VA treatment records dated from July 2015 to the present.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VCAA letter that informs him of the information and evidence necessary to substantiate a secondary service connection claim.  In that letter, request the Veteran identify any outstanding private or VA treatment records relevant to the claim on appeal. 

After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include all outstanding VA treatment records dated from July 2015 to the present.

2. After all outstanding records have been associated with the claims file, return the claims file to the examiner who conducted the Veteran's May 2013 VA psychiatric examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the May 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

a. As for the previously diagnosed personality disorder, the examiner should opine whether an additional disability due to disease or injury was superimposed upon such disorder during service?  If so, please identify the additional disability. 

In answering the foregoing, the examiner should consider and address whether the evidence showing misconduct during service, his report of becoming depressed and attempting suicide in service, and post-service treatment records showing a myriad of psychiatric diagnoses following service support a finding that a disability was superimposed upon the personality disorder during service.

If the examiner finds the personality disorder pre-existed service, he or she must provide a rationale in support of that finding.  

b. The examiner should identify all acquired psychiatric disorders that have been manifest since 2006.  The VA examiner must consider the DSM-IV guidelines in determining whether the Veteran meets the diagnostic criteria for an acquired psychiatric disorder.  

The examiner should comment on all diagnoses of record and attempt to reconcile the varying psychiatric diagnoses of record, to include a statement as to the validity of the diagnoses of record.  

c. As for any identified acquired psychiatric disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the acquired psychiatric disorder began in service, was caused by service, or is otherwise related to service.  

In answering the foregoing, the examiner must consider the Veteran's service treatment records, VA treatment records, any available private treatment records, and with consideration of the Veteran's lay statements regarding becoming depressed and attempting suicide in service in response to punitive treatment from his commanding officer.  

d. The examiner should also render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any acquired psychiatric disorder was caused OR is aggravated by the Veteran's service-connected right thyroid disability.  See September 2004 private psychiatric evaluation.  Note: "aggravation" means a permanent increase in severity of the underlying disability beyond its natural progression.

e. A complete rationale should be provided for any opinion or conclusion expressed.

3. After completing the above, and any other development as may be indicated, the AOJ should readjudicate the claim on appeal based on the entirety of the evidence of record.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




